FIRST AMENDMENT TO
KEY EXECUTIVE RETENTION AND SEVERANCE AGREEMENT

            THIS FIRST AMENDMENT  (this "Amendment") is entered into on the ____
day of ___________, 2004, by and between ______________________ ("Executive")
and Mississippi Chemical Corporation ("Company").

            WHEREAS, the Executive and the Company entered into that certain Key
Executive Retention and Severance Agreement, dated as of October 2, 2003 (the
"Original Agreement");

            WHEREAS, the Executive and the Company desire to amend the Original
Agreement;

            NOW, THEREFORE, the parties hereto agree as follows:

A.                  References to Sections and Headings herein shall refer to
the corresponding sections and headings in the Original Agreement, except as may
otherwise be indicated.  Terms not otherwise defined herein shall have the
meanings assigned to them under the Original Agreement.  The Original Agreement
and this Amendment are collectively referred to herein as the "Amended
Agreement".

B.                 The provisions under the heading "Employment Terms" shall be
amended as follows:

Section 7 is hereby deleted and replaced with the following:

7.         "Amendment Effective Date; Term.

(a)               The effective date of this Amended Agreement shall be the date
upon which the order of the United States Bankruptcy Court for the Southern
District of Mississippi (the "Court") approving this Amendment becomes final and
non-appealable (the "Amendment Effective Date").  References to the Effective
Date in the Original Agreement are hereby amended to substitute Amendment
Effective Date for each such reference.

(b)               If this Amendment is not approved by the Court, this Amendment
shall be deemed void ab initio, and the Executive's employment with the Company
shall be governed by the Original Agreement as if this Amendment had never
existed.

(c)               The term of this Amended Agreement begins on the Amendment
Effective Date and continues through July 1, 2005 (the "Employment Term").  The
last day of Executive's employment will be referred to as the "Termination
Date."

C.                 The provisions under the heading "Key Executive Retention"
shall be amended by deleting the second, third and fourth unnumbered paragraphs
thereof and replacing same with the following: 

--------------------------------------------------------------------------------


"Subject to the milestone schedule above, Executive shall be entitled to any
unearned or unpaid portion of the Retention Bonus on the Termination Date,
unless the Executive voluntarily terminates his employment, in which event, the
Executive shall only be entitled to (i) the "pro-rata portion of the third
installment" of the Retention Bonus upon voluntary termination prior to June 30,
2004, or (ii) full payment of the fourth installment of the Retention Bonus if,
and at such time as, such milestone is met by the Company.

For the purposes hereof, the Executive shall not be deemed to have voluntarily
terminated his employment if, with the consent of the Company, the Executive
resigns or terminates his employment with the Company in connection with a
transaction, or potential transaction, involving the stock of or a significant
portion of the assets of a subsidiary of the Company, between the Company or any
of its subsidiaries and the Executive or a third party with whom the Executive
is associated in any capacity, including but not limited to, as a director,
officer, employee, partner, stockholder, member or agent (a "Related Party
Transaction").

For further purposes hereof, "the pro rata portion of the third installment"
shall be determined as follows: 

20% of the Retention Bonus multiplied by a fraction, the numerator of which is
the number of days elapsed since payment of the second installment and the
denominator of which is the number of days between payment of the second
installment and June 30, 2004."

D.        The provisions under the heading "Key Executive Severance" shall be
amended as follows:

            (i)         The first, unnumbered paragraph is hereby deleted and
replaced with the following:

"If, during the Employment Term, but prior to the "Trigger Date," which shall
mean the date that any motion or any other pleading seeking authorization for a
Related Party Transaction shall be filed with the Court, there shall occur any
of the following: (a) a termination of Executive without Cause by the Company,
(b) termination of Executive due to a Constructive termination, or (c) the
termination of Executive upon the confirmation of a bankruptcy plan or a
substantial liquidation, Executive will be provided the following for a period
of nine (9) months following any such termination:  (1) continuance of Base
Salary, (2) Company-paid medical and dental COBRA continuation coverage premiums
(or a cash equivalent paid to the Executive, at the Executive's sole option);
and (3) Company-paid continuation coverage premiums (or a cash equivalent paid
to the Executive, at the Executive's sole option) of other insurance programs
provided to the Executive on the Amendment Effective Date (collectively referred
to as the "Severance Benefits").  If, during the Employment Term, the Executive,
with the consent of the Company, resigns or terminates his employment with the
Company in connection with a Related Party Transaction or if, during the
Employment Term, but after the Trigger Date, there shall occur any of the
following: (a) a termination of Executive without Cause by the Company,
(b) termination of Executive due to a Constructive termination, or (c) the
termination of Executive upon the confirmation of a bankruptcy plan or a
substantial liquidation, Executive will be provided Severance Benefits for a
period of twelve (12) months."

            (ii)        The following is hereby inserted as the new second,
unnumbered paragraph:

"If the Executive resigns during the Employment Term, provided such resignation
is not due to an event that gives rise to Severance Benefits as described in the
immediately preceding paragraph, the Executive will be provided Severance
Benefits for a period of nine (9) months." 

E.         The Company and the Executive each agree that the Executive shall
have the right to receive the benefits of any and all releases of officers or
directors of the Company which may be included in a plan of reorganization
confirmed by the Court, and that any and all rights of indemnification or
otherwise which the Executive may have under applicable corporate law, the
bylaws, or articles of incorporation of the Company are not, and shall not be,
waived or released by this Amendment,  the Original Agreement, or any documents
executed pursuant hereto or thereto.

F.         The provisions under the Heading "Entire Agreement" are hereby
deleted and replaced with the following:

"Entire Agreement.  On the Amendment Effective Date, the Amended Agreement shall
constitute the entire agreement between the parties and, except as expressly
provided in such documents, supersedes all other prior agreements concerning the
Executive's employment by the Company and the separation of the Executive from
employment by the Company. However, the Amended Agreement does not supersede any
other confidentiality or secrecy agreement(s) binding the Executive regarding
the confidentiality of information of the Company or as to which the Company has
an obligation of secrecy for the benefit of another party.  Further, the Amended
Agreement does not impact the Executive's right to participate in or benefit
from any Company benefit plan, procedure, or policy unless specifically excluded
from participation hereby (i.e., the SUB Plan).  The Amended Agreement may be
changed only by a written agreement executed by the Company and the Executive. 
The Executive and the Company agree that if any portion of the Amended Agreement
is held to be invalid or unenforceable, the other portions shall remain valid
and enforceable."

THIS AMENDMENT has been executed on, and is effective as of, the date first
stated above and may be executed in multiple counterparts, each of which shall
be deemed an original.


MISSISSIPPI CHEMICAL CORPORATION


EXECUTIVE

By: ________________________________
       John Sharp Howie
       Vice President of the Board of
       Directors and Chairman of the
       Compensation Committee

By: _________________________
        